Title: From Anonymous (Eunice Huntington Stanley) to Thomas Jefferson, 3 April 1820
From: Stanley, Eunice Huntington,Anonymous,Stanley, Timothy
To: Jefferson, Thomas


					
						Honoured Sir
						
							Greensboro’
							Apl 3rd 1820
						
					
					Do I presume to far in placing implicit reliance on the well known generosity and philanthrophy of  your heart to pardon the presumption of a Stranger who through the medium of pen and paper thus ventures to introduce lay before you the situation of her family to solicit for them pecuniary aid and yet withhold her name permit me sir to say with Dr Cotton in the introduction to his visions
					
						
							Let me this dangerous secret hide
						
						
							I’ll tell you every thing beside
						
					
					the reason assigned by the above quoted author  for suppresing his name are of a simalir nature to that which induces me to wish my own may remain a secret at present viz the fear of dishonouring my friends as I have consulted no one in on the measure I am taking I feal that no one should participate in the disgrace Should it be deemed an improper one which notwithstanding I have often revolved it in mind and it has long ben a subject of contemplation for my midnight houres and ’tho I cannot myself view it dishounarebl under existing circumstances yet my heart has some misgivings and I write with trembleing uncertainty of the correctness of my own decision with due respect Sir I submit the decision to you, and percede to make you acquainted with the charecter and circumstance of the man for whom I am thus dareing: he was left an Orphan at the  age of Seven with little or no property has without becoming burthensome to his friends or entering into any Speculation by which to inrich himself at the expence of his fellow citizens made his way thus far thro’ life Supported and for this country decently edeucated a rising family and maintained a charrecter unimpeachable for intigrity probity and Honour from the age of twenty eight to the present time  (which constitutes half his life) with little intermision he has served the publick in various offices and is seen alternately at the plough and in the councils of State in those times of peril and danger in those days which tried mens Souls he Stood allmost a solitary member from this county in the house of representatives who filt his countrys  wrongs and whom neither frowns nor promises could Shake from his steady purpose to gaurd her rights,  from a combination of causes which he could neither foresee or prevent his circumstances have become embarresed he holds  property in lands which could he dispose of even for less than their Value for cash would answer all demands against him but the pressure of the times the Scarcity or rather entire destitution of money  renders it difficult if not alltogether imposible to raise it on lands either by loan or Sale he has claims to a considerable amount in the State of Virginia has at times contemplated A journey thither various reasons have as yet left him undetermined whether or not he should make the tour three of which I beg leave to name the uncertainty of obtaining property  immediately the bad affects of travelling on his health allready much impared by care and intense application to business abscence at this time unless he could be Sure of obtaining means of relief from might increase his embarrasment could he be assured of the Sum of two thousand dollars on the lands above mentioned I think he would wave all objections and set out immediately the favour I Solicit  honoured Sir is the loan of that Sum on that Security I acknowlege this an extraordinary request at the same time Suffer me to remind you: that it is made to no ordinary personage deign Sir to refflect that it is only to the real philanthrophist that the unfortuneate can apply with any hope of success then recollect how seldom this charrecter is to be found and you Sir may possibly cease to wonder that an inhabitant of the northern extremity of the union Should apply to your for assistance in the day of affliction I have not nor can I ever expect to have the honour of a personal acquaintance nor do I expect the ‘sage of Monticello’ the often  justly styled the father of his country can take every family under his care and supply their various wants nor will my veneration for his charecter (which I have admired with a degree of enthusiasm from my earliest remembrance) suffer any dimunition—Should he refuse the assistance here requested the making Such a request I am sensible  tends to prove what most writers  have agreed in who have touched on the Subject that women are wanting in strength of mind and Solidity of judgment but allow that they excell in quickness of preception and flights of imagination these united with warm maternal affection will urge a mother to daring beyound her Sex I will  not sir endevour to excite your Sympathy by a highly coulered family picture I will only Say that ours has ben frequently the house of mourning and Sorrow that we have recently ben called to commit the remains of our eldest Son to the silent tomb a youth of twenty six who promised much  usefulness to his country  the love of which was interwoven with every fibre of his heart and for her honour he would willingly Sacrificed his life our second not two years behind him in age is I fear nearere to him in destiny
					he has strong marks of the same Slow fattening disease which when once She has marked her victim is Sure to undermine by allmost impercetable degrees and sap the foundation of health and lay postrate youth beauty and vigor
   *Pulmonary Consumption which for some years preyed on—and at last destroyed his brother
 he too like him feals that “to live is not to breath but to be well” to use the words of Mr Adison or rather to use the langage of the two brothers of whom I am writing (for there was a similarity of sentiments and fealings prevaded their hearts) it is not life to live unless we can be useful we much fear his active spirit will wear out its frail tenement of clay and that he too will Sink to an early tomb it is on his account that I feal most Sensibly our emberrasments were our circumstances Such as the Sum I have named would make them I think I Should presuade his father and him to take Som care of their health I do not mean to represent that we are Suffering the extremity of poverty no we can retiree within the limits of A jail and by industry and eoconemy procure a decent liveing but this Sir is not the point that penes us most closely merely our own convenience it is that our creditors Should Suffer loss that the honour and integrity of a man whose whole  life has evinced that his every action has ben governed by a principal of moral rectitude Should be compeled to disappoint the expectations of those who have relied with implicit confidence on him I think we Should not be wretched in any situation (with health) Short of  possitive Suffering could we satisfy the just demands of our creditors and assist the son above mentioned to preserve a life to us So dear, now sir if you can  deem it proper to comply with this request and will So far condescend as to write without direction under cover to the postmaster Greensboro’ he will forward it me I Shall then present a coppy of this with your answer to my husband I think he will immediately Set off for Virginia where should he arive in Safty will do himself the honour sir to call on you avow his name give an indisputable title to lands Sufficient to secure the sum mentioned if on the contrary you should consider this application presumptious and consiquently unworthy your regard I can only plead in extenuation the high veneration I had conceived for your charecter and a too earnest solicitude for the health and happiness of my family these I must hope sir will half this wight weight that I receive no punishment more severe than your disapprobation manifested by neglecting to write as above requested whatever may be the fate of this application I think I may in some measure calm the perturbation of my fealings by an assureance that your enlightened and generous spirit will never stoop to expose the weakness of an imperfect Woman
					be pleased Sir with the homage of my high respect to accept the most sincear wish that the evening of your life may be as happy as its morning and meridian have ben useful and prosperous
				